        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


   JOSEPH MARTIN                                                            CIVIL ACTION


   VERSUS                                                                   NO. 19-44


   SHERIFF DANIEL EDWARDS, ET AL.                                           SECTION: “G”(1)



                                     ORDER AND REASONS

       Plaintiff Joseph Martin (“Plaintiff”) filed this suit challenging certain conditions of his

incarceration at the Tangipahoa Parish Jail (“TPJ”). Plaintiff brings this action against Defendants

Daniel Edwards, Stewart Murphy, Oscar Garcia, Cameron Crockett, Hellary Greene, Jr., Schirra

Finn, Blake Kirby, Torie Brown, and Cody Callihan (collectively, “Defendants”).1 Before the

Court is Plaintiff’s “Motion to Substitute Vivian Ann Creel Crockett as Proper Party for Deceased

Defendant Cameron Crockett.”2 Defendants oppose the motion.3 Having considered the motion,

the memorandum in support and in opposition, the record, and the applicable law, the Court grants

the motion.

                                            I. Background

      On January 1, 2019, Plaintiff filed a complaint against Daniel Edwards, Stewart Murphy,



       1
         Rec. Docs. 1, 3, 32. Plaintiff also named as defendants Brandon Pinion through his executrix and/or
       succession representative Stephanie Holland Pinion, Mark Francois, Brandon Babin, Lundon Scott, Emmett
       McGowan, and Decorian Brown. Plaintiff’s claims against Pinion were voluntarily dismissed on February
       3, 2021. Rec. Doc. 75. Plaintiff’s claims against Francois, Babin, Scott, McGowan, and Brown were
       voluntarily dismissed on February 17, 2021. Rec. Doc. 79.
       2
           Rec. Doc. 66.
       3
           Rec. Doc. 68.

                                                     1
        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 2 of 6




Oscar Garcia, Cameron Crockett, and several John Doe defendants.4 On January 11, 2019,

Plaintiff filed a First Amended Complaint, adding Hellary Greene, Jr. as a defendant.5 On June

6, 2020, with leave of Court, Plaintiff filed a Second Amended Complaint, adding Schirra Finn,

Blake Kirby, Torie Brown, and Cody Callihan as defendants. 6

       Plaintiff brings this action under 42 U.S.C §§ 1983 and 1988. 7 Following his arrest on

November 20, 2017, Plaintiff was placed in the “X” tier at TPJ, a tier allegedly controlled by a

gang of inmates. 8 According to the Complaint, Plaintiff was terrorized by this gang with threats

of violence and actual beatings. 9 Plaintiff claims that he prepared multiple Request Forms asking

for help and delivered them to deputies and jail staff, but his requests were allegedly ignored.10

       On the evening of January 15, 2018, Plaintiff alleges that he was severely beaten by

members of the gang. 11 He claims he was taken to Lallie Kemp Regional Medical Center where

he was diagnosed with contusions, visual disturbances, facial lacerations, and jaw and facial

fractures. 12 Thereafter he alleges that he was transferred to University Medical Center New

Orleans for surgical repair of his right zygomatic fracture. 13 On January 20, 2018, Plaintiff



       4
           Rec. Doc. 1.
       5
           Rec. Doc. 3.
       6
           Rec. Doc. 32. See supra text accompanying note 1.
       7
           Rec. Doc. 32.
       8
           Id. at 11–12.
       9
           Id. at 12.
       10
            Id. at 13–14.
       11
            Id. at 15.
       12
            Id. at 16–17.
       13
            Id. at 17.

                                                       2
        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 3 of 6




underwent reconstructive surgery. 14 On December 5, 2019, Plaintiff had a second surgery to

remove hardware from his face. 15

      On December 13, 2020, Defendant Cameron Crockett (“Mr. Crockett”) died. 16 On

December 14, 2020, Defendants filed a Suggestion of Death, notifying the Court of Mr.

Crockett’s death. 17 On January 11, 2021, Plaintiff filed the instant motion to substitute Mr.

Crockett’s wife, Vivian Ann Creel Crockett (“Mrs. Crockett”), in place of the decedent.18 On

January 19, 2021, Defendants filed an opposition to the motion to substitute. 19

                                    II. Parties’ Arguments

A.    Plaintiff’s Arguments in Support of the Motion

      Plaintiff claims that Mrs. Crockett should be substituted in place of Mr. Crockett following

his death because Mr. Crockett’s “succession is not under administration.” 20 Plaintiff contends

that Mrs. Crockett is Mr. Crockett’s heir and therefore, is the proper party to substitute in his

place under Louisiana law. 21

B.    Defendants’ Arguments in Opposition to the Motion

      Defendants agree with Plaintiff that Mr. Crockett’s succession has not yet been opened.22


       14
            Id.
       15
            Id.
       16
            Rec. Doc. 68 at 1.
       17
            Rec. Doc. 56.
       18
            Rec. Doc. 66.
       19
            Rec. Doc. 68.
       20
            Rec. Doc. 66-1 at 2.
       21
            Id.
       22
            Rec. Doc. 68 at 1.

                                                3
        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 4 of 6




Defendants also agree with Plaintiff that, because a succession has not been opened for Mr.

Crockett, Plaintiff must substitute Mr. Crockett’s heirs and legatees. 23 Defendants claim,

however, that Plaintiff has failed to provide any evidence that Mrs. Crockett is Mr. Crockett’s

heir or legatee as required by Louisiana law. 24 Therefore, Defendants argue that the motion to

substitute should be denied.25

                                           III. Law & Analysis

       Federal Rule of Civil Procedure 25 “governs substitution of a third party for another in

the event of death.”26 Rule 25 provides:

       If a party dies and the claim is not extinguished, the court may order substitution of
       the proper party. A motion for substitution may be made by any party or by the
       decedent’s successor or representative. If the motion is not made within 90 days
       after service of a statement noting the death, the action by or against the decedent
       must be dismissed.

Defendants do not argue that the motion to substitute was untimely or that Plaintiff’s claim was

extinguished by Mr. Crockett’s death. Instead, they claim that the motion to substitute is deficient

because it fails to provide proof that Mrs. Crockett is the proper party for substitution.27

       Rule 25 provides that, upon the death of a party to litigation, a court can order substitution

of a “proper party.” However, the Rule does not define the term “proper party.” Both parties apply

Louisiana law to determine who qualifies as a proper party in this instance. 28 Under Louisiana


       23
            Id.
       24
            Id.
       25
            Id.
       26
            Janvey v. Adams & Reese, LLP, No. 3:12 -0495-N, 2014 WL 12834493, at *2 (N.D. Tex. Oct. 3, 2014).
       27
            Rec. Doc. 68 at 2.
       28
         Rec. Doc. 66-1 at 2; Rec. Doc. 68 at 2. Courts are split on whether to apply state law or federal law in
       determining proper parties for substitution. See, e.g., Janvey, 2014 WL 12834493, at *3 (“[A] number of
       courts interpreting Rule 25 to include distributees within the term “successors” have done so without any
       reference to state law.”); Washington v. Louisiana, No. CIV.A. 11-334-BAJ, 2013 WL 4048561, at *2 (M.D.
                                                      4
        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 5 of 6




law, a proper party for substitution is defined in Louisiana Code of Civil Procedure article 801 as

the deceased party’s “legal successor.”29 A legal successor is determined depending on whether

or not succession is under administration.30 If succession has been opened, the legal successor is

the succession representative appointed by a state court. 31 If, however, succession has yet not

been opened, the legal successors are the heirs and legatees of the deceased.32

       Both parties agree that Mr. Crockett’s succession has not been and is not currently under

administration. 33 Therefore, the proper parties for substitution are Mr. Crockett’s heirs and

legatees. 34 Under Louisiana law, a surviving spouse is an heir. 35 Defendants do not dispute that

Mrs. Crockett is Mr. Crockett’s surviving spouse nor provide any evidence to dispute that Mrs.

Crockett is Mr. Crockett’s heir. 36 Therefore, as the decedent’s surviving spouse, Mrs. Crockett is




       La. Aug. 9, 2013) (“[I]n order to qualify as a proper substitute plaintiff for his deceased wife, Mr.
       Washington must qualify as either successor or representative of his wife's estate.”); Blassingill v. Reyes,
       No. 3:17-CV-3415-B (BH), 2018 WL 4922442, at *2 (N.D. Tex. Sept. 18, 2018), report and
       recommendation adopted, No. 3:17-3415-B (BH), 2018 WL 4913881 (N.D. Tex. Oct. 9, 2018) (applying
       Texas law to determine proper parties for substitution). Under federal law, a proper party is one who
       qualifies as a successor, a representative, or a distributee. See, e.g., Washington, 2013 WL 4048561, at *2;
       McSurely v. McClellan, 753 F.2d 88, 99 (D.C. Cir. 1985); In re Baycol Prod. Litig., 616 F.3d 778, 784 (8th
       Cir. 2010). Based on the parties’ representations, it does not appear that there is currently an executor,
       administrator, or distibutee of Mr. Crockett’s estate. Therefore, this Court will apply state law.
       29
         In re Katrina Canal Breaches Consol. Litig., No. CA 10-866, 2012 WL 1247213, at *3 (E.D. La. Apr.
       13, 2012) (Duval, J.).
       30
            La. Code. Civ. Proc. art. 801.
       31
            Id.
       32
            Id.
       33
         Rec. Doc. 66-1 at 2 (“Cameron Crockett’s succession was never opened”); Rec. Doc. 68 (“no succession
       has been opened for the decedent”).
       34
            Rec. Doc. 66-1 at 2; Rec. Doc. 68 at 2.
       35
            See, e.g., Succession of Pyle, 434 So. 2d 523, 525 (La. App. 2 Cir. 1983).
       36
         The Court notes that counsel for Defendants opposing the instant motion to substitute represented Mr.
       Crockett in this matter before his death.

                                                          5
        Case 2:19-cv-00044-NJB-JVM Document 82 Filed 03/16/21 Page 6 of 6




a proper party for substitution.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Joseph Martin’s “Motion to Substitute

 Vivian Ann Creel Crockett as Proper Party for Deceased Defendant Cameron Crockett” 37 is

 GRANTED.
                                            15th
       NEW ORLEANS, LOUISIANA, this _____ day of March, 2021.




                                     _________________________________________
                                     NANNETTE JOLIVETTE BROWN
                                     CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT




       37
            Rec. Doc. 66.

                                            6
